Order entered May 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-08-01584-CV

               TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A
                 LUMINANT ENERGY COMPANY, L.L.C., Appellant

                                                V.

                 FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP;
                         FPL ENERGY PECOS WIND II, L.P.;
                      INDIAN MESA WIND FARM, LP, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 04-10314

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in the United

States Bankruptcy Court for the District of Delaware concerning appellant Luminant Energy

Company L.L.C. and its parent company Energy Future Holdings Corporation. Pursuant to 11

U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required of this Court. See TEX. R. APP. P.

8.3.
/s/   DAVID EVANS
      JUSTICE